                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

PAUL HOMAN, on behalf of
MARY M. TORMEY,

               Plaintiff,

vs.                                                                    No. CIV 20-0140 JB/JHR

ANDREW M. SAUL,
Commissioner of Social Security,

               Defendant.

MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
PROPOSED FINDINGS AND RECOMMENDED DISPOSITION, AND DENYING THE
     PLAINTIFF’S APPLICATION TO PROCEED IN FORMA PAUPERIS

       THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

and Recommended Disposition of Plaintiff’s Application to Proceed In Forma Pauperis, filed

February 21, 2020 (Doc. 7)(“PFRD”), which recommends that the Court deny the Plaintiff’s

Application to Proceed in District Court Without Prepaying Fees or Costs, filed February 19, 2020

(Doc. 2)(“Application”). The PFRD notifies Plaintiff Paul Homan of his ability to file objections

and instructs him that the failure to file timely objections will waive appellate review. See PFRD

at 5. Objections were due by March 6, 2020. See PFRD at 5. To date, no objections have been

filed. Having reviewed the PFRD and Homan’s Application, the Court agrees that it should deny

the Application.

                               PROCEDURAL BACKGROUND

       Homan declared under penalty of perjury that his average monthly income during the past

twelve months was approximately $2,800.00. See Application at 1-2. He further reported that he

had a total of $121.00 in his checking account as of December 24, 2019, and that he owned a 1996
Honda Accord worth approximately $2,000, but which was totaled on December 1, 2019. See

Application at 1-3. On the other hand, Homan’s monthly expenses total approximately $1,940.00

“or more,” but he does not specify how much more. Application at 5. He also stated that he is

“buried with final expenses and surprise credit cards from [his] deceased wife,” and detailed his

debts, which totaled $3,607.26 when he completed the Application. Application at 5-6.

       The Honorable Jerry H. Ritter, United States Magistrate for the District of New Mexico,

reviewed Homan’s Application and recommended that it be denied. See PFRD at 4. As stated in

the PFRD, the Court may permit a litigant to prosecute a case without prepayment of the pertinent

fees if the litigant demonstrates that he or she is unable to pay or give sufficient security to cover

them. See PFRD at 3 (citing 28 U.S.C. § 1915(a)(1)). Thus, generally, where an applicant’s

accounting demonstrates that his monthly income exceeds his monthly expenses, leaving

discretionary income that can be applied to the filing fee, the Court should deny IFP status. See

PFRD at 3 (citing Williams v. Oklahoma, 667 F. App’x 733, 734 (10th Cir. 2016) (unpublished);

Brewer v. City of Overland Park Police Dep’t., 24 F. App’x 977, 979 (10th Cir.

2002)(unpublished)). Applying this general rule to Homan’s situation, Magistrate Judge Ritter

notes that, by his own accounting, Homan’s monthly income exceeds his expenses by at least

$800.00, which is twice the amount required to file a case in this district. See PFRD at 4. See also

Schedule of Fees (available at https://www.nmd.uscourts.gov/schedule-fees)(last accessed on

March 19, 2020). Accordingly, he recommends that the Court deny Homan’s Application.

           LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                          RECOMMENDATIONS

       District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition. See Fed. R. Civ. P. 72(b)(1) (“A magistrate judge must promptly conduct the required

proceedings when assigned, without the parties’ consent, to hear a pretrial matter dispositive of a

                                                -2-
claim or defense . . . .”). Rule 72(b)(2) governs objections: “Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written objections

to the proposed findings and recommendations.”            Finally, when resolving objections to a

Magistrate Judge’s proposal, “the district judge must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to. The district judge may accept, reject, or

modify the recommended disposition; receive further evidence; or return the matter to the

magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). Similarly, 28 U.S.C. § 636 provides:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1)(C).

       “The filing of objections to a magistrate’s report enables the district judge to focus attention

on those issues -- factual and legal -- that are at the heart of the parties’ dispute.” United States v.

One Parcel of Real Property, With Buildings, Appurtenances, Improvements, and Contents, 73

F.3d 1057, 1059 (10th Cir. 1996)(“One Parcel”)(quoting Thomas v. Arn, 474 U.S. 140, 147

(1985)). As the United States Court of Appeals for the Tenth Circuit has noted, “the filing of

objections advances the interests that underlie the Magistrate’s Act,[1] including judicial

efficiency.” One Parcel, 73 F.3d at 1059 (citing Niehaus v. Kan. Bar Ass’n, 793 F.2d 1159, 1165

(10th Cir. 1986); United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981)).

       The Tenth Circuit held “that a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the




       1
           Congress enacted the Federal Magistrate’s Act, 28 U.S.C. §§ 631-39, in 1968.
                                                 -3-
district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further advance the

policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits, have

adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely objections to the

magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.’” One Parcel, 73 F.3d at 1059 (citations omitted). In addition to requiring specificity

in objections, the Tenth Circuit has stated that “[i]ssues raised for the first time in objections to the

magistrate judge’s recommendation are deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426

(10th Cir. 1996). See United States v. Garfinkle, 261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this

circuit, theories raised for the first time in objections to the magistrate judge’s report are deemed

waived.”). In an unpublished opinion, the Tenth Circuit has stated that “the district court correctly

held that [a petitioner] had waived [an] argument by failing to raise it before the magistrate.”

Pevehouse v. Scibana, 229 F. App’x 795, 796 (10th Cir. 2007).2

        In One Parcel, the Tenth Circuit, in accord with other Courts of Appeals, expanded the

waiver rule to cover objections that are timely but too general. See One Parcel, 73 F.3d at 1060.




        Pevehouse v. Scibana, 229 F. App’x 795, 796 (10th Cir. 2007) is an unpublished
        2

opinion, but the Court can rely on an unpublished opinion to the extent its reasoned analysis is
persuasive in the case before it. See 10th Cir. R. 32.1(A), 28 U.S.C. (“Unpublished decisions are
not precedential, but may be cited for their persuasive value.”). The Tenth Circuit has stated:

        In this circuit, unpublished orders are not binding precedent, . . . And we have
        generally determined that citation to unpublished opinions is not favored. However,
        if an unpublished opinion or order and judgment has persuasive value with respect
        to a material issue in a case and would assist the court in its disposition, we allow a
        citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court finds that Pevehouse v.
Scibana has persuasive value with respect to a material issue, and will assist the Court in its
disposition of this Memorandum Opinion and Order.


                                                  -4-
The Supreme Court of the United States -- in the course of approving the United States Court of

Appeals for the Sixth Circuit’s use of the waiver rule -- has noted:

                It does not appear that Congress intended to require district court review of
       a magistrate’s factual or legal conclusions, under a de novo or any other standard,
       when neither party objects to those findings. The House and Senate Reports
       accompanying the 1976 amendments do not expressly consider what sort of review
       the district court should perform when no party objects to the magistrate’s report.
       See S. Rep. No. 94-625, pp. 9-10 (1976) (hereafter Senate Report); H. R. Rep.
       No. 94-1609, p. 11 (1976), U.S. Code Cong. & Admin. News 1976, p. 6162
       (hereafter House Report). There is nothing in those Reports, however, that
       demonstrates an intent to require the district court to give any more consideration
       to the magistrate’s report than the court considers appropriate. Moreover, the
       Subcommittee that drafted and held hearings on the 1976 amendments had before
       it the guidelines of the Administrative Office of the United States Courts
       concerning the efficient use of magistrates. Those guidelines recommended to the
       district courts that “[w]here a magistrate makes a finding or ruling on a motion or
       an issue, his determination should become that of the district court, unless specific
       objection is filed within a reasonable time.” See Jurisdiction of United States
       Magistrates, Hearings on S. 1283 before the Subcommittee on Improvements in
       Judicial Machinery of the Senate Committee on the Judiciary, 94th Cong., 1st Sess.,
       24 (1975)(emphasis added)(hereinafter Senate Hearings). The Committee also
       heard Judge Metzner of the Southern District of New York, the chairman of a
       Judicial Conference Committee on the administration of the magistrate system,
       testify that he personally followed that practice. See id., at 11 (“If any objections
       come in, . . . I review [the record] and decide it. If no objections come in, I merely
       sign the magistrate’s order.”). The Judicial Conference of the United States, which
       supported the de novo standard of review eventually incorporated in § 636(b)(1)(C),
       opined that in most instances no party would object to the magistrate’s
       recommendation, and the litigation would terminate with the judge’s adoption of
       the magistrate’s report. See Senate Hearings, at 35, 37. Congress apparently
       assumed, therefore, that any party who was dissatisfied for any reason with the
       magistrate’s report would file objections, and those objections would trigger district
       court review. There is no indication that Congress, in enacting § 636(b)(1)(C),
       intended to require a district judge to review a magistrate’s report to which no
       objections are filed. It did not preclude treating the failure to object as a procedural
       default, waiving the right to further consideration of any sort. We thus find nothing
       in the statute or the legislative history that convinces us that Congress intended to
       forbid a rule such as the one adopted by the Sixth Circuit.

Thomas v. Arn, 474 U.S. at 150-52 (emphasis in original)(footnotes omitted).

       The Tenth Circuit also noted, “however, that ‘[t]he waiver rule as a procedural bar need

not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060 (quoting

                                                -5-
Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)(“We join those circuits that have

declined to apply the waiver rule to a pro se litigant’s failure to object when the magistrate’s order

does not apprise the pro se litigant of the consequences of a failure to object to findings and

recommendations.”)(citations omitted)). Cf. Thomas v. Arn, 474 U.S. at 154 (noting that, while

“[a]ny party that desires plenary consideration by the Article III judge of any issue need only ask,”

a failure to object “does not preclude further review by the district judge, sua sponte or at the

request of a party, under a de novo or any other standard”). In One Parcel, the Tenth Circuit noted

that the district judge had decided sua sponte to conduct a de novo review despite the lack of

specificity in the objections, but the Tenth Circuit held that it would deem the issues waived on

appeal, because finding waiver would advance the interests underlying the waiver rule. See 73

F.3d at 1060-61 (citing cases from other Courts of Appeals where district courts elected to address

merits despite potential application of waiver rule, but Courts of Appeals opted to enforce waiver

rule).

         Where a party files timely and specific objections to the Magistrate Judge’s PFRD, “on []

dispositive motions, the statute calls for a de novo determination, not a de novo hearing.” United

States v. Raddatz, 447 U.S. 667, 674 (1980). “[I]n providing for a ‘de novo determination’ rather

than de novo hearing, Congress intended to permit whatever reliance a district judge, in the

exercise of sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations.” United States v. Raddatz, 447 U.S. at 676 (quoting 28 U.S.C. § 636(b) and

citing Mathews v. Weber, 423 U.S. 261, 275 (1976)). The Tenth Circuit requires a “district court

to consider relevant evidence of record and not merely review the magistrate judge’s

recommendation,” when conducting a de novo review of a party’s timely, specific objections to

the magistrate’s report. In re Griego, 64 F.3d 580, 583-84 (10th Cir. 1995). “When objections



                                                -6-
are made to the magistrate’s factual findings based on conflicting testimony or evidence . . . the

district court must, at a minimum, listen to a tape recording or read a transcript of the evidentiary

hearing.” Gee v. Estes, 829 F.2d 1005, 1008-09 (10th Cir. 1987).

       A district court must “clearly indicate that it is conducting a de novo determination” when

a party objects to the magistrate’s report “based upon conflicting evidence or testimony.” Gee v.

Estes, 829 F.2d at 1009. On the other hand, a district court fails to meet the requirements of 28

U.S.C. § 636(b)(1) when it indicates that it gave “considerable deference to the magistrate’s order.”

Ocelot Oil Corp. v. Sparro Indus., 847 F.2d 1458, 1464 (10th Cir. 1988). A district court need not,

however, “make any specific findings; the district court must merely conduct a de novo review of

the record.” Garcia v. City of Albuquerque, 232 F.3d 760, 766 (10th Cir. 2000). “[T]he district

court is presumed to know that de novo review is required. . . . Consequently, a brief order

expressly stating the court conducted de novo review is sufficient.” Northington v. Marin, 102

F.3d 1564, 1570 (10th Cir. 1996)(citing In re Griego, 64 F.3d at 583-84). “[E]xpress references to

de novo review in its order must be taken to mean it properly considered the pertinent portions of

the record, absent some clear indication otherwise.” Bratcher v. Bray-Doyle Indep. Sch. Dist. No.

42, 8 F.3d 722, 724 (10th Cir. 1993). The Tenth Circuit has previously held that a district court

properly conducted a de novo review of a party’s evidentiary objections when the district court’s

“terse” order contained one sentence for each of the party’s “substantive claims” and did “not

mention his procedural challenges to the jurisdiction of the magistrate to hear the motion.” Garcia

v. City of Albuquerque, 232 F.3d at 766. The Tenth Circuit has explained that brief district court

orders that “merely repeat the language of § 636(b)(1) to indicate its compliance” are sufficient to

demonstrate that the district court conducted a de novo review:

       It is common practice among district judges in this circuit to make such a statement
       and adopt the magistrate judges’ recommended dispositions when they find that

                                                -7-
       magistrate judges have dealt with the issues fully and accurately and that they could
       add little of value to that analysis. We cannot interpret the district court’s statement
       as establishing that it failed to perform the required de novo review.

In re Griego, 64 F.3d at 584.

       Notably, because a district court may place whatever reliance it chooses on a Magistrate

Judge’s proposed findings and recommendations, a district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate” Judge, 28 U.S.C.

§ 636(b)(1), as “Congress intended to permit whatever reliance a district judge, in the exercise of

sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations,” United States v. Raddatz, 447 U.S. at 676 (emphasis omitted). See Bratcher

v. Bray-Doyle Indep. Sch. Dist. No. 42, 8 F.3d at 724-25 (holding that the district court’s adoption

of the Magistrate Judge’s “particular reasonable-hour estimates” is consistent with the de novo

determination that 28 U.S.C. § 636(b)(1) and United States v. Raddatz require).

       Where no party objects to the Magistrate Judge’s PFRD, the Court has, as a matter of course

in the past and in the interests of justice, reviewed the Magistrate Judge’s recommendations. In

Pablo v. Social Security Administration, No. CIV 11-0132 JB/ACT, 2013 WL 1010401 (D.N.M.

Feb. 27, 2013) (Browning, J.), for example, the plaintiff failed to respond to the Magistrate Judge’s

proposed findings and recommended disposition and thus waived his right to appeal the

recommendations, but the Court nevertheless conducted a review. The Court generally does not,

however, “review the PF&RD de novo, because the parties have not objected thereto, but rather

review[s] the recommendations to determine whether they are clearly erroneous, arbitrary,

obviously contrary to law, or an abuse of discretion.” Pablo v. Soc. Sec. Admin., 2013 WL

1010401, at *4. The Court, thus, does not determine independently what it would do if the issues

had come before the Court first, but rather adopts the proposed findings and recommended



                                                -8-
disposition where “[t]he Court cannot say that the Magistrate Judge’s recommendation . . . is

clearly erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.” Pablo v. Soc.

Sec. Admin., 2013 WL 1010401, at *4. See Alexandre v. Astrue, No. CIV 11-0384 JB/SMV,

2013 WL 1010439 (D.N.M. Feb. 27, 2013)(Doc. 35)(Browning, J.)(“The Court rather reviewed

the findings and recommendations of the Honorable Stephan M. Vidmar, United States Magistrate

Judge, to determine if they are clearly erroneous, arbitrary, obviously contrary to law, or an abuse

of discretion. The Court determines that they are not, and will therefore adopt the PFRD.”). This

review, which is deferential to the Magistrate Judge’s work when there is no objection, nonetheless

provides some review in the interest of justice, and seems more consistent with the waiver rule’s

intent than no review at all or a full-fledged review. Accordingly, the Court considers this standard

of review appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is nothing in those Reports,

however, that demonstrates an intent to require the district court to give any more consideration to

the magistrate’s report than the court considers appropriate.”). The Court is reluctant to have no

review at all if its name is going at the bottom of the order adopting the Magistrate Judge’s

proposed findings and recommendations.

                                           ANALYSIS

       The Court has carefully reviewed the PFRD and Homan’s Application. The Court did not

review the PFRD de novo, because Homan has not objected to it, but rather reviewed Magistrate

Judge Ritter’s PFRD to determine if it is clearly erroneous, arbitrary, obviously contrary to law,

or an abuse of discretion. Magistrate Judge Ritter’s PFRD is not clearly erroneous, arbitrary,

obviously contrary to law, or an abuse of discretion. Accordingly, the Court will adopt the PFRD.

       IT IS ORDERED that: (i) the Magistrate Judge’s PFRD, filed February 21, 2020 (Doc. 7),

is adopted; and (ii) the Plaintiff’s Application to Proceed in District Court Without Prepaying Fees



                                                -9-
or Costs, filed February 19, 2020 (Doc. 2), is denied.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE

Parties:

Meredith E. Marcus
Daley Disability Law, P.C.
Chicago, Illinois

       Attorneys for the Plaintiff




                                              - 10 -
